United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tupelo, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1160
Issued: April 2, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 16, 2020 appellant filed a timely appeal from a November 26, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an emotional
condition in the performance of duty, as alleged.
FACTUAL HISTORY
On July 31, 2019 appellant, then a 55-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that he developed general anxiety, stress, insomnia, shortness of
breath, headaches and depression due to factors of his federal employment as a result of being
1

5 U.S.C. § 8101 et seq.

harassed, bullied, and threatened by his postmaster and supervisor. He noted that he first became
aware of his condition and realized its relation to his federal employment on June 17, 2019. On
of the reverse side of the claim form, appellant’s postmaster, T.P., controverted the claim, asserting
that the evidence was insufficient to support that the claimed condition occurred in the performance
of duty. She noted that appellant stopped work on June 15, 2019.
OWCP received medical reports from Dr. Clinton L. Washington, a Board-certified family
practitioner, dated June 17 and July 25, 2019, who treated appellant for a deteriorating mental
condition and right arm/elbow pain.
In a development letter dated August 5, 2019, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. It advised him of the factual and medical evidence
necessary to establish his claim and also provided a questionnaire for completion. In a separate
letter of even date, OWCP requested that the employing establishment provide details related to
appellant’s claim and whether they concurred with his allegations. Both parties were afforded 30
days to respond.
OWCP continued to receive medical evidence.
OWCP received a March 19, 2012 letter from the employing establishment to union
representatives regarding medical restrictions for employees. Also received was a February 9,
2018 posting from PostalReporter.com entitled “USPS reminds postal employees of ZERO
Tolerance Policy on threats and violence,” and a guideline for temporary light-duty medical
documentation for nonjob-related conditions.
In a June 27, 2019 designation notice under the Family and Medical Leave Act (FMLA),
appellant’s leave request was approved for the period June 17 through September 19, 2019.
In an undated statement, appellant alleged that he was bullied, harassed, and threatened by
postmaster T.P. and supervisor F.G., from June 7 through 15, 2019. He asserted that he was
harassed for using eight hours of FMLA on June 1, 2019. Appellant indicated that the leave
request was approved “yet I could tell they didn’t like it.” He reported having a doctor’s statement
prohibiting him from working overtime due to an elbow injury.2 Appellant noted that the prior
postmaster never asked for an updated physician’s note, but his current postmaster required an
updated note. He further alleged that his mail route was monitored by a supervisor. Appellant
indicated that on June 7, 2019 he requested 1 hour and 45 minutes of assistance on his mail route
because he was unable to work over eight hours pursuant to doctor’s orders regarding his elbow.
He alleged that T.P. and F.G., initially would not honor his doctor’s excuse, but ultimately took
30 minutes off his mail route, which appellant believed was inadequate. Appellant reported trying
to reason with T.P. and F.G., but they repeatedly cut him off, would not let him finish his sentence,
and told him he was wasting time. He subsequently began his mail route and then called into the
station to report that he was having difficulty completing his route. Within 20 minutes T.P. sent
another supervisor, T.C., out to assist; however, as appellant loaded the mail and extra packages
2

The Board notes that appellant also claimed a right elbow condition resulting from factors of his federal
employment. However, OWCP has not issued a final decision relative to this claim. Therefore, this issue is not before
the Board on the current appeal. See 20 C.F.R. § 501.2(c).

2

into his van he aggravated his elbow condition. Appellant returned to the station with the mail and
requested and was granted FMLA leave. He reported that when he got off work on June 15, 2019,
he was treated by his physician for increased anxiety, insomnia, and an inability to concentrate.
He noted filing two police reports that week, he contacted the postal inspector’s office, and filed
two Equal Employment Opportunity (EEO) complaints. Appellant indicated that he ultimately
dropped the two EEO complaints and retired in June 2020.
In another undated statement, appellant provided in chronological order the employment
factors that allegedly caused his condition. He indicated that on April 11, 2019, he used FMLA
leave for an elbow injury. On April 12, 2019 appellant reported for work and F.G. harassed and
threatened him, read aloud a mandatory unscheduled absence report, and informed him that failure
to be in regular attendance would result in disciplinary action and removal from his position. He
noted on June 1, 2019, he was on FMLA leave and when he returned to work, T.P., requested that
he submit guidelines for temporary light-duty medical documentation for a nonjob-related injury.
Appellant indicated that as he was not requesting light duty the form was inappropriate and T.P.
became angry. On June 7, 2019 he requested 1 hour and 45 minutes assistance for his mail route
and T.P. informed him that she was not required to provide him help because his doctor’s note was
outdated. Nonetheless, T.P. provided appellant 30 minutes of assistance for his route, which he
found inadequate. Appellant asserted that he was ordered to complete an almost 10-hour route in
8 hours. He reported providing an updated doctor’s note on June 10, 2019. F.G. requested that
appellant designate a time for his breaks; however, appellant reported taking breaks as he needed.
She subsequently held an investigative interview where she alleged that he stopped at an address
on his route for 18 minutes. Appellant confirmed this and indicated that he was calling the postal
inspector. He contends that beginning in April 2019 he was harassed, bullied, “screamed at,” and
monitored which caused him to develop stress.
In an undated statement, J.B. reported working as a window clerk for the employing
establishment alongside T.P. for 20 years. He indicated that T.P. harassed, bullied, threatened,
and belittled appellant for using FMLA leave.
In another undated statement C.G., a city carrier, reported hearing T.P. and the previous
postmaster talking about appellant stating “I’m gonna get that guy!!” He further noted that in the
mornings while appellant loaded his mail truck T.P. would stand behind him and state “Don’t talk
about this or that … Just load the truck.”
In a statement dated August 14, 2019, T.P. challenged appellant’s allegations that his job
duties and management caused his stress and depression. She indicated that appellant was a
seasoned carrier and has had the same job requirements and route for over 25 years. T.P. noted
that appellant was not on the overtime list and was not expected or required to exceed his eighthour restriction. She indicated that there were deadlines the employees must adhere to, which
were in line with operational needs that have been in place throughout his employment. T.P.
reported that appellant had controversy with coworkers because they have had to pick up his slack
throughout the years. She reported conflict with appellant when the assistance he requests from
management was not approved because it is unwarranted. T.P. noted that appellant would become
argumentative, challenging and hostile, or fail to put forth conscientious effort to perform his
duties in an efficient manner as required pursuant to postal regulations. She further noted that
when management performed the required street observation appellant called the postal inspector

3

and police and reported that he was being harassed. T.P. advised that when he requested assistance
on his mail route the requests were approved when warranted. She further noted that she was not
aware of other employees or documents that corroborate appellant’s allegations. T.P. advised that
no accommodation was requested or provided and appellant’s job duties performed were in line
with his official job description. She indicated that appellant performed his required duties as long
as he got his way; but when he did not get his way, he would initiate controversy with his
coworkers. T.P. submitted a job description for a city carrier position. The job description for a
city carrier entailed delivering and collecting mail on foot or by vehicle under varying conditions
in a prescribed area within a city with functional requirements of walking and standing of “8+
hours” and use of fingers for fine manipulation of “8 hours.”
On September 11, 2019, S.D., a representative from the employing establishment’s health
and resource management office, challenged appellant’s claim based on fact of injury, causal
relationship, and performance of duty. She indicated that appellant had not provided sufficient
medical evidence to substantiate his allegations of harassment and bullying. S.D. further noted
that there were no new or additional job requirements attributing to his allegations of work-related
stress or anxiety and no corroboration for his allegations.
OWCP continued to receive medical evidence.
Appellant submitted two EEO complaints filed on June 9, 2019 for harassment occurring
on June 7, 2019. In the first EEO complaint, he alleged that he could only work eight hours a shift
with no overtime. Appellant asserted that his postmaster T.P. would not honor his FMLA request
and assigned him extra packages and loops. He alleged that he was verbally abused, intimidated,
and worked in a hostile work environment. In another EEO complaint appellant alleged
harassment by his supervisor F.G. He indicated that on April 11, 2019 he used FMLA leave and
when he returned to work the next day, F.G., read aloud a mandatory unscheduled absence report
noting that FMLA was not protected and threatened that if he was not in regular attendance he
would face disciplinary action including removal from the employing establishment.
OWCP received two police incident reports filed by appellant dated June 11 and 12, 2019.
On June 11, 2019 appellant went to the police department and reported workplace harassment. He
indicated that on June 7, 2019 he informed his postmaster T.P. that his FMLA condition was
bothering him and he could not work past eight hours. Appellant alleged that he felt threatened
and harassed when his postmaster and supervisor threatened him with absent without leave
(AWOL) status if he left work. Similarly, on June 12, 2019, a police officer responded to an
address regarding a complaint of harassment. Appellant reported that earlier in the day his
supervisor F.J. and postmaster T.P. harassed him for being injured and would not honor his FMLA
orders regarding working overtime.
By decision dated November 26, 2019, OWCP denied appellant’s emotional condition
claim, finding that he had not established a compensable employment factor. It concluded,
therefore, that the requirements had not been met to establish an injury as defined by FECA.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish an emotional condition in the performance of duty, a claimant must submit:
(1) factual evidence identifying and supporting employment factors or incidents alleged to have
caused or contributed to his or her claimed emotional condition; (2) rationalized medical evidence
establishing that he or she has a diagnosed emotional or psychiatric disorder; and (3) rationalized
medical opinion evidence establishing that the accepted compensable employment factors are
causally related to the diagnosed emotional condition.6
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.7 There are situations where an injury or an illness
has some connection with the employment, but nevertheless does not come within the concept or
coverage under FECA. When disability results from an emotional reaction to regular or specially
assigned duties or to a requirement imposed by the employment, the disability comes within the
coverage of FECA.8 On the other hand, the disability is not covered when it results from such
factors as an employee’s fear of a reduction-in-force or his or her frustration from not being
permitted to work in a particular environment or to hold a particular position.9
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.10 However, the Board
3

5 U.S.C. § 8101 et seq.

4

A.J., Docket No. 18-1116 (issued January 23, 2019); Gary J. Watling, 52 ECAB 278 (2001).

5

20 C.F.R. § 10.115(e); M.K., Docket No. 18-1623 (issued April 10, 2019); see T.O., Docket No. 18-1012 (issued
October 29, 2018); see Michael E. Smith, 50 ECAB 313 (1999).
6
See S.K., Docket No. 18-1648 (issued March 14, 2019); M.C., Docket No. 14-1456 (issued December 24, 2014);
Debbie J. Hobbs, 43 ECAB 135 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990).
7

T.G., Docket No. 19-0071 (issued May 28, 2019); L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB
622 (2006).
8

L.H., Docket No. 18-1217 (issued May 3, 2019); Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB
125 (1976).
9

A.E., Docket No. 18-1587 (issued March 13, 2019); Gregorio E. Conde, 52 ECAB 410 (2001).

10
See G.R., Docket No. 18-0893 (issued November 21, 2018); Andrew J. Sheppard, 53 ECAB 170-71 (2001), 52
ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 556 (1991).

5

has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.11
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.12
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be probative and reliable evidence that harassment or discrimination did in fact occur.13
Mere perceptions of harassment, retaliation, or discrimination are not compensable under FECA.14
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship and which working conditions are not deemed compensable factors of
employment and may not be considered.15 If an employee does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor. As a rule,
allegations alone by a claimant are insufficient to establish a factual basis for an emotional
condition claim. The claim must be supported by probative evidence.16 If a compensable factor
of employment is substantiated, OWCP must base its decision on an analysis of the medical
evidence which has been submitted.17
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an emotional
condition in the performance of duty.
The Board notes that appellant has attributed his emotional condition, in part, to Cutler18
factors. Appellant alleged that he was overworked and was ordered to complete a 10-hour mail
route in 8 hours. He indicated that on June 7, 2019 he requested 1 hour and 45 minutes of
assistance on his mail route because he was unable to work over 8 hours pursuant to doctor’s orders
regarding his elbow. Appellant alleged that his postmaster, T.P., and his supervisor, F.G., initially
would not honor his doctor’s excuse because it was outdated, but ultimately took 30 minutes off
11

See O.G., Docket No. 18-0359 (issued August 7, 2019); D.R., Docket No. 16-0605 (issued October 17, 2016);
William H. Fortner, 49 ECAB 324 (1998).
12

B.S., Docket No. 19-0378 (issued July 10, 2019); Ruth S. Johnson, 46 ECAB 237 (1994).

13

T.G., Docket No. 19-0071 (issued May 28, 2019); Marlon Vera, 54 ECAB 834 (2003).

14

Id.; see also Kim Nguyen, 53 ECAB 127 (2001).

15

Dennis J. Balogh, 52 ECAB 232 (2001).

16

Charles E. McAndrews, 55 ECAB 711 (2004).

17

Norma L. Blank, 43 ECAB 384, 389-90 (1992).

18

Supra note 7.

6

his mail route, which appellant believed was inadequate. He related that his current work
environment caused him stress and anxiety.
The Board has held that overwork, when substantiated by sufficient factual information to
corroborate appellant’s account of events, may be a compensable factor of employment.19
However, appellant failed to provide any witness statements or corroborating evidence to support
his allegations of overwork. The job description for a city carrier included delivering and
collecting mail on foot or by vehicle under varying conditions in a prescribed area within a city
with functional requirements of walking and standing of “8+ hours” and use of fingers for fine
manipulation of “8 hours.” While appellant asserts that his mail route was over eight hours, this
is consistent with his job description. His notes that on June 7, 2019 he requested 1 hour and 45
minutes of assistance, and the record supports that his postmaster, T.P., and supervisor, F.G., took
30 minutes off of his mail route. Appellant did not otherwise provide specific dates or times or
other details sufficient to establish overwork.20 Furthermore, the employing establishment has
denied that appellant’s regularly or specially assigned duties required additional assistance. T.P.
noted that there were deadlines the employees must adhere to, which were in line with operational
needs that have been in place throughout his employment. She advised that when appellant
requested assistance on his mail route, the requests were approved when warranted. T.P. further
indicated that appellant performed his required duties of his job in accordance with expectations.21
Appellant’s other allegations pertain to administrative and personnel actions. As a general
rule, administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regularly or specially
assigned work duties of the employee and are not covered under FECA.22 In Thomas D. McEuen,23
the Board has held that an employee’s emotional reaction to administrative actions or personnel
matters taken by the employing establishment is not covered under FECA as such matters pertain
to procedures and requirements of the employer and do not bear a direct relation to the work
required of an employee. However, the Board has also held that, where the evidence establishes
error or abuse on the part of the employing establishment in what would otherwise be an
administrative matter, such action will be considered a compensable employment factor.24 In
determining whether the employing establishment has erred or acted abusively, the Board will

19

See Bobbie D. Daly, 53 ECAB 691 (2002); T.M., Docket No. 15-1774 (issued January 20, 2016).

20

See Y.J., Docket No. 15-1137 (issued October 4, 2016) (the Board noted that a claimant did not provide the
requisite detail regarding specific dates and the duties she performed, which allegedly overwhelmed her and caused
her stress).
21

Supra note 18.

22

Matilda R. Wyatt, 52 ECAB 421 (2001).

23

See supra note 9.

24

William H. Fortner, 49 ECAB 324 (1998).

7

examine the factual evidence of record to determine whether the employing establishment acted
reasonably.25
Appellant identified incidents of alleged error and abuse in administrative matters on the
part of his supervisors, including: denying his request for FMLA leave; requiring him to submit
an updated physician’s note regarding a nonwork-related elbow injury;26 requesting that he submit
guidelines for temporary light-duty medical documentation for a nonjob-related injury; requesting
that appellant designate a time for his breaks; monitoring his activities on his mail route; and not
providing assistance on his mail route when requested. The Board has held that disputes regarding
the handling of leave requests and attendance matters,27 requests for medical documentation,28 the
assignment of work and modification of work schedule,29 unreasonably monitoring his activities
at work,30 the filing of grievances and EEOC complaints,31 and being required to work outside of
his restrictions,32 are all administrative functions of the employing establishment and, absent error
or abuse, a claimant’s disagreement or dislike of such a managerial action is not compensable.
Appellant has not submitted the necessary corroborating evidence to establish error or abuse by
management in these administrative and personnel matters.33
The record reveals that appellant requested leave for an elbow injury under the FMLA was
approved for April 11, June 1, and June 17 through September 19, 2019. The leave requests were
approved. Appellant alleged that, T.P., and his supervisor, F.G., initially would not honor his
doctor’s excuse because it was outdated and would not provide assistance on his mail route when
requested. However, the record supports that T.P. and F.G. honored his doctor’s excuse and
ultimately took 30 minutes off his mail route on June 7, 2019. T.P. indicated that appellant was a
seasoned carrier and has had the same job requirements and route for over 25 years. She noted
that appellant was not on the overtime list and was not expected or required to exceed his eighthour restriction. T.P. advised that when appellant requested assistance on his mail route the
requests were approved when warranted. She reported instances of conflict when the assistance
he requested was not approved by management because it is unwarranted and appellant would
become argumentative, challenging and hostile or put forth conscientious effort to perform his
25

Ruth S. Johnson, 46 ECAB 237 (1994).

26

Appellant alleged that his prior postmaster never asked for an updated physician’s note regarding his elbow
injury.
27
B.O., Docket No. 17-1986 (issued January 18, 2019); Lori A. Facey, 55 ECAB 217 (2004); Judy L. Kahn, 53
ECAB 321 (2002).
28

D.W., Docket No. 19-0449 (issued September 24, 2019); W.M., Docket No. 15-1080 (issued May 11, 2017);
James P. Guinan, 51 ECAB 604, 607 (2000); John Polito, 50 ECAB 347, 349 (1999).
29

V.M., Docket No. 15-1080 (issued May 11, 2017); Donney T. Drennon-Gala, 56 ECAB 469 (2005).

30

Dennis J. Balogh, supra note 14.

31

B.O., supra note 27; James E. Norris, 52 ECAB 93 (2000).

32

J.W., Docket No. 17-0999 (issued September 4, 2018).

33

R.V., Docket No. 18-0268 (issued October 17, 2018).

8

duties in an efficient manner as required pursuant to postal regulations. With regard to appellant’s
allegation that management improperly monitored his work activities, the Board finds this
allegation without merit. Although the monitoring of activities at work is generally related to the
employment, it is an administrative function of the employing establishment, and not a duty of the
employee.34 TP. explained that management performed required street observation and appellant
called the postal inspector and police and reported he was being harassed. The Board thus finds
that the evidence does not show that the employing establishment acted unreasonably in
monitoring appellant’s work.
Appellant further alleged that, beginning in April 2019, he was harassed, bullied,
“screamed at,” and threatened by T.P. and F.G., who created a hostile work environment. On
April 12, 2019 he alleged that F.G. harassed and threatened him informing him that failure to be
in regular attendance would result in disciplinary action and removal from his position. Appellant
asserted that he was harassed for using eight hours of FMLA on June 1, 2019. He indicated that
the leave request was approved; however, management “didn’t like it.” Appellant alleged that on
June 7, 2019, T.P. and F.G. repeatedly cut him off, would not let him finish his sentence, and told
him he was wasting time. He filed an EEO complaint on June 9, 2019 for non-sexual harassment
occurring on April 11 and June 7, 2019. Appellant asserted that his postmaster, T.P., would not
honor his FMLA request and assigned him extra packages and loops to deliver and threatened that
if he left work she would consider him AWOL. To the extent that disputes and incidents alleged
as constituting harassment and discrimination by supervisors and coworkers are established as
occurring and arising from the employee’s performance of his or her regular duties, these could
constitute employment factors.35 However, for harassment or discrimination to give rise to a
compensable disability under FECA, there must be evidence that harassment or discrimination did
in fact occur. Mere perceptions of harassment or discrimination are not compensable under
FECA.36 Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis for
his or her allegations that the harassment occurred with probative and reliable evidence.37 The
Board notes, however, that grievances and EEO complaints, by themselves, do not establish that
workplace harassment or unfair treatment occurred.38 There is no corroboration of workplace
harassment or unfair treatment by appellant’s managers. While appellant filed an EEO complaint
against his supervisor, F.G., and postmaster, T.P., for harassment and disparate treatment, the
record does not contain a final EEO decision finding that the employing establishment committed
error or abuse.39 He has not established allegations of harassment with probative and reliable
evidence. Appellant submitted a statement from C.G., a city carrier, who reported hearing T.P.
34

See Dennis J. Balogh, supra note 14; see also John Polito, 50 ECAB 347 (1999).

35

David W. Shirey, 42 ECAB 783, 795-96 (1991).

36

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

37

James E. Norris, 52 ECAB 93 (2000).

38

Id.

39
See S.W., Docket No. 17-1016 (issued September 19, 2018); A.C., Docket No. 18-0507 (issued November 26,
2018); J.E., Docket No. 17-1799 (issued March 7, 2018).

9

and the postmaster talking about appellant stating “I’m gonna get that guy!!” He further noted that
in the mornings while appellant loaded his mail truck, T.P. would stand behind him and state
“Don’t talk about this or that … Just load the truck.” However, these general statements from a
coworker are insufficient to establish that appellant was harassed, bullied, or intimidated. The
Board finds, therefore, that appellant failed to provide sufficient evidence to substantiate this
assertion and to establish that the employing establishment acted unreasonably in these matters.
Appellant has not submitted the necessary corroborating evidence to establish harassment as a
compensable employment factor.40 Therefore, he has not met his burden of proof.
On appeal appellant reiterates that he has established his emotional condition claim. As
explained above, he has not established his claim for an emotional condition as he has not
established any compensable employment factors.41
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an emotional
condition in the performance of duty, as alleged.

40

See supra note 13.

41
As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

10

ORDER
IT IS HEREBY ORDERED THAT the November 26, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 2, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

